              Case 3:19-cv-00652-LRH-CLB Document 41
                                                  39 Filed 06/04/20
                                                           06/03/20 Page 1 of 2



1    Mark Mausert
     NV Bar No. 2398
2
     729 Evans Avenue
3    Reno, NV 89512
     (775) 786-5477
4    Fax (775) 786-9658
     mark@markmausertlaw.com
5
     Attorney for Plaintiff
6
                                    UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8

9
     CHELSEA LONG & JULIE RAMOS,                     Case No. 3:19-cv-00652-LRH-CLB
10
                       Plaintiff,
11
     vs.                                                             ORDER
                                                   STIPULATION AND [PROPOSED] ORDER
12                                                 TO EXTEND DEADLINE TO RESPOND TO
     DIAMOND DOLLS OF NEVADA, LLC
     DBA SPICE HOUSE, KAMY                         MOTION FOR SUMMARY
13                                                 JUDGMENT (First Request)
     KESHMIRI, JAMY KESHMIRI,
     CLIFTON KYLE SMITH AND DOES I-
14
     X,
15
                       Defendants.
16
              Pursuant to Local Rule IA 6-1, Plaintiffs CHELSEA LONG and JULIE RAMOS, and
17
     Defendants DIAMOND DOLLS OF NEVADA, LLC DBA SPICE HOUSE, KAMY
18
     KESHMIRI, and JAMY KESHMIRI, by and through their undersigned counsels of record,
19

20   hereby stipulate and respectfully request an Order granting the Stipulation to extend the deadline

21   for Plaintiffs to file an opposition to Defendants’ Motion for Summary Judgment (ECF No. 37)
22
     from June 10, 2020 to June 24, 2020.
23
     //
24
     //
25

26

           STIPULATION AND ORDER TO EXTEND DEADLINE
                                            1       TO RESPOND AND REPLY TO MOTION FOR
                                       SUMMARY JUDGMENT
            Case 3:19-cv-00652-LRH-CLB Document 41
                                                39 Filed 06/04/20
                                                         06/03/20 Page 2 of 2



1            The parties request this extension due to counsel for Plaintiffs’ congested calendar and
2
     need for additional time to prepare a proper response.
3
     Dated: June 3, 2020.                           Dated: June 3, 2020.
4
     LAW OFFICE OF MARK MAUSERT                       SIMONS HALL JOHNSTON P.C.
5

6
                                                    /s/ Anthony Hall
7    /s/ Mark Mausert                               ANTHONY HALL
     MARK MAUSERT                                   KENDRA JEPSEN
8
     Attorney for Plaintiff                         Attorneys for Defendant
9

10

11

12
             IT IS SO ORDERED.
13

14          DATED this 4th
                       ____day ofof
                             day  June, 2020.
                                    June, 2020.
15                                                       _________________________________
                                                         LARRY  R. HICKS
                                                          __________________________________
16
                                                         UNITED
                                                          UNITEDSTATES
                                                                  STATESDISTRICT  COURT
                                                                          MAGISTRATE   JUDGE
17

18

19

20

21

22

23

24

25

26

        STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND AND REPLY TO MOTION FOR
                                    SUMMARY JUDGMENT
                                                  2
